The opinion of the court was delivered hy
Gordon, J.
In October, 1891, the appellant commenced an action in the superior court for Whatcom county to recover of the defendant Bellingham Bay Base Ball Association, a corporation, a balance upon an open account, amounting to $525. In its complaint appellant alleged that the defendant corporation was insolvent and ashed for the appointment of a receiver, who qualified, collected about $170, and was discharged before the distribution of the money so collected hy him was made. Thereafter the respondents, who were judgment creditors of the defendant, petitioned the court for the appointment of another receiver, and the appointment was made.
On January 9, 1897, an order was made which adjudged the claim of the plaintiff barred hy the statute of limitations, and directed the receiver to distribute among the other creditors (respondents herein) the fund then on hand. The appeal is from that order and judgment. *246It does not appear from tlie record that the defendant, the Bellingham Bay Base Ball Association was ever served with summons, or that it ever appeared in the action.
The respondents have moved to dismiss the appeal for the reason that no notice thereof was served upon the receiver. ¥e think the motion must he granted. The receiver was a proper party and entitled to he served with notice.
It follows that the motion must he granted and the appeal dismissed.
Dunbar and Reavis, JJ., concur.